Citation Nr: 1452975	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  14-06 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar radiculopathy of the left lower extremity.

2.  Entitlement to service connection for lumbar radiculopathy of the right lower extremity.

3.  Entitlement to service connection for shrapnel wound residuals, left eye.

4.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a right hip disability.

6.  Entitlement to service connection for a cervical spine disability.

7.  Entitlement to service connection for a respiratory disorder.

8.  Entitlement to an initial disability rating in excess of 10 percent prior to November 30, 2011 and in excess of 30 percent from November 30, 2011 for ischemic heart disease, status post coronary artery bypass graft.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to February 1960 and from September 1962 to January 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The RO granted service connection for ischemic heart disease in September 2011 and assigned a 100 percent evaluation from April 25, 2011 and a noncompensable rating from August 1, 2011.  The Veteran disagreed with the noncompensable rating.  A February 2014 rating decision granted a 10 percent rating from August 1, 2011 and a 30 percent rating from November 30, 2011.  Given this procedural history, the Veteran's claim is most appropriately viewed as an appeal for an initial rating in excess of 10 percent prior to November 30, 2011 and in excess of 30 percent after November 30, 2011.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The Board has recharacterized the Veteran's service connection claim for PTSD more broadly as a psychiatric disorder to ensure that all potential psychiatric disorders are addressed, including posttraumatic stress disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).  The Board has also recharacterized the Veteran's service connection claim for bronchitis, claimed as chronic obstructive pulmonary (COPD) disease more broadly as a claim for a respiratory disorder.  See Clemons, 23 Vet. App. at 4-5.

In a written statement dated in June 2014, the Veteran clarified that he did not desire a hearing before the Board.

Pursuant to 38 C.F.R. § 20.900(c), this appeal has been advanced on the Board's docket.  

The issues of entitlement to service connection for radiculopathy of the lower extremities, a psychiatric disorder, to include PTSD, and for a right hip disability, are being REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The Veteran sustained a left eye shrapnel injury during service in May 1969, and a CT examination in 2008 confirmed the presence of retained foreign body in the left eye.

2.  The Veteran's in-service cervical strain resolved without residuals, and the current cervical spondylosis began many years after service and was not caused by any incident of service.

3.  The Veteran's in-service respiratory complaints resolved without residuals, and the current emphysema/COPD began years after service and was not caused by any incident of service.

4.  From August 1, 2011, ischemic heart disease status post coronary artery bypass graft is characterized by a workload of 7 METs without acute congestive heart failure or left ventricular dysfunction.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for shrapnel wound residuals, left eye, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for an initial 10 percent rating for ischemic heart disease, status post coronary artery bypass graft, were met effective August 1, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic Codes 7005, 7017 (2014).   

5.  The criteria for an initial rating higher than 30 percent for ischemic heart disease, status post coronary artery bypass graft, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic Codes 7005, 7017 (2014).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).  Compliant VCAA notice was provided in March 2011 and January 2013 letters.

The Board is granting in full the benefit sought regarding the left eye shrapnel wound residuals claim.  Accordingly, with respect to that claim, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed. 

The appeal as to the initial rating claim arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran's service treatment records, VA and private medical treatment records, have been obtained.  He did not identify any outstanding treatment records pertinent to the appeal and is not in receipt of Social Security Administration disability benefits.  VA examinations were conducted in May 2011 and September 2012; the record does not reflect that the examinations are inadequate for rating purposes or that the heart disability has worsened since the most recent examination.

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.

II. Service Connection

General Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated diseases will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

In order to establish service connection for the claimed disability, there must be (1) evidence of a current disability; (2) evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus, or link, between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Left Eye Shrapnel Wound Residuals

The service treatment records note that in May 1969 the Veteran sustained a shrapnel injury to his left eye while working on an automobile.  X-ray showed a metallic fragment in profile with the soft tissues of the anterior superior nasal aspect of the left orbit.

After service, a November 2008 CT of the left orbit noted the presence of an opaque foreign body demonstrated in the medial aspect of the left orbit anteriorly measuring 0.3 centimeters; this was noted to preclude MRI examination.

On VA examination in September 2012, the examiner noted a diagnosis of retained foreign body in the left eye.  The examiner stated that this was confirmed by review of the record, but not observed on today's examination.

The record shows objective x-ray evidence of retained foreign body in service in May 1969 as well as CT evidence of such foreign body years after service in 2008.  While the VA examination in September 2012 did not confirm the presence of the foreign body, no CT or x-ray testing was done at that time, thus it cannot be said that the foreign body is no longer present.  Whether the disability results in compensable impairment is not at issue, but rather the issue is whether the disability should be service connected.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for residuals of left eye shrapnel injury is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Cervical Spine

During service in September 1973, the Veteran was seen with complaints of neck pain and muscle spasms after he dove in shallow water.  He was placed in traction with a head halter.  Initially, a possible fracture of the lateral mass in region of C-3 was noted, but repeated x-rays showed no cervical fracture, and the final diagnosis was cervical strain.  Cervical strain was noted in January 1977.  In January 1978, he was seen with complaints of left sided neck pain for the past week.  He was noted to have experienced recurrent neck pain since the 1973 diving incident.  Neurological examination and active range of motion were within normal limits.  The diagnosis was cervical strain.  The service separation examination in January 1979 noted normal neck examination and the only spinal findings referred to the lumbar spine.

After service, September 2012 x-rays showed degenerative marginal bony spur formation seen throughout the cervical spine; the prevertebral soft tissues were normal; no fracture or dislocation was seen; there was seen narrowing of the disk space height at C5-6 and probably at C6-7 consistent with degenerative cervical disk disease at each of these levels.  The impression was cervical spondylosis.  

On VA examination in September 2012, the examiner diagnosed cervical strain in service, resolved; and cervical spondylosis consistent with natural aging.  This was described as less likely as not incurred in, caused by, or aggravated by injury that occurred in September 1973.  The examiner stated that:

Everyone with chronic or recurrent neck pain had a first episode of neck pain - it does not necessarily make the initial episode(s) related to the later chronic condition.  The reason is that while neck sprain or strain involves the muscles and ligaments (soft tissues) of the spinal region, spondylosis is a degenerative process involving the discs and vertebral bodies.  The one is not the cause of or related to the other.  However, individuals often remember an episode "where it all began," despite the lack of a medical nexus.  

Veteran s cervical strain in service considered to be resolved after appropriate care and no residual sequellae at time of separation.  Private records do not indicate chronic neck condition.  Therefore, Veteran's current cervical spondylosis (thirty-nine years after the service event) is an incidental finding on x ray that is consistent with natural aging and less likely as not (50 percent or greater probability) incurred in, caused by, or aggravated by injury that occurred on 09-04-73.

The Veteran contends that his current cervical spine disability is attributable to service.  The Veteran is competent to report neck pain, which is within the realm of his personal experience.  The Veteran, however, is not competent to offer an opinion as to the etiology of his claimed disability.  Determining the etiology of musculoskeletal disabilities of the cervical spine in this case requires medical knowledge or training that the Veteran does not have and is not susceptible to lay observation.  Jandreau, 492 F.3d at 1377-78. 

The Veteran had cervical strain in service that was noted in 1973, 1977, and 1978.  However, a cervical spine disability was not noted at separation from service.  The VA examiner in September 2012 noted that the cervical strain in service had resolved and that the current neck pain complaints were attributable to cervical spondylosis that was due to aging and not to the inservice injury.  The examiner provided a detailed rationale for that opinion, including the differences between soft tissue injuries and degenerative processes involving the vertebral bodies and discs, and which the Board finds persuasive.  The examiner considered the Veteran's theory, including the in-service neck injuries, but it was not endorsed.  Further, the examiner's opinion is uncontradicted in the record.

In consideration of the evidence, the Board finds that the Veteran's in-service cervical strain resolved without residuals, and the current cervical spondylosis began many years after service and was not caused by any incident of service.  Thus, the preponderance of the evidence is against the claim of service connection for a cervical spine disability; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Respiratory Disorder

During service in August 1958, the Veteran was treated for influenza.  In June 1971, he was seen with sore throat, cough, and "tight breathing."  Rule out upper respiratory infection- ? pneumonitis was noted.  The following day there is a notation that the chest x-ray was normal.  The Veteran was seen with an upper respiratory infection in August 1977.  The service separation examination in January 1979 noted normal lungs and chest examination.  Chest x-ray was within normal limits.

After service, a March 1993 Naval Asbestos Medical Surveillance Program History and Physical Examination noted the Veteran reported a history of coughing and shortness of breath for the past one to five years.  Physical examination noted no rales, crackles, wheezes, or other pertinent findings.  In October 1993, the Veteran underwent a chest x-ray.  A history of tobacco abuse was noted.  The x-ray showed pulmonary emphysema with apical pleural scarring, and no acute pulmonary parenchymal disease identified.

Pulmonary function testing in February 1995 was noted as normal.  In October 1997, a chest x-ray reported noted tobacco abuse, chronic cough.  There was moderate bilateral upper lobe emphysema.

On VA examination in September 2012, the Veteran reported that he had been diagnosed with emphysema in the early 1980s.  The VA examiner diagnosed emphysema/COPD.  This was described as less likely as not incurred in, caused by, or aggravated by active service.  The examiner noted that there was no diagnosis to support the Veteran's complaint of chronic bronchitis.  The examiner stated that:

Veteran's inservice acute episode of cough and tight breathing considered to be resolved as there was no follow up and separation exam silent for respiratory condition.  Medical evidence supports causal relationship of Emphysema and COPD with a history of cigarette smoking.  Veteran has significant positive history of more than 50 years of continued smoking.  Therefore Veteran s COPD/respiratory condition is less likely as not (50 percent or greater probability) incurred in, caused by, or aggravated by military service.

The Veteran contends that his current respiratory disability is attributable to service.  The Veteran is competent to report respiratory symptoms, which are within the realm of his personal experience.  The Veteran, however, is not competent to offer an opinion as to the etiology of his claimed disability.  Determining the etiology of respiratory disabilities in this case requires medical knowledge or training that the Veteran does not have and is not susceptible to lay observation.  Jandreau, 492 F.3d at 1377-78. 

The Veteran had episodes of upper respiratory infections in service, with consistently normal chest x-rays, including on the separation examination in January 1979.  A chronic respiratory disability was not noted during or at separation from service.  In March 1993, he reported a history of cough and shortness of breath for the past one to five years.

The record shows emphysema was diagnosed in 1993.  The VA examiner in September 2012 noted that the inservice respiratory complaints had resolved and that the currently diagnosed emphysema/COPD were attributable to the Veteran's 50 year history of cigarette smoking and not to an incident of service.  The examiner considered the Veteran's theory, including the in-service respiratory complaints, but it was not endorsed.    The examiner's opinion is uncontradicted in the record.

In consideration of the evidence, the Board finds that the Veteran's in-service respiratory complaints resolved without residuals, and the current emphysema/COPD began years after service and was not caused by any incident of service.  Thus, the preponderance of the evidence is against the claim of service connection for a respiratory disability; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Evaluation of Ischemic Heart Disease

General Legal Criteria

A disability rating is determined by application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the RO has already assigned a staged rating.

The Veteran underwent coronary artery bypass graft on April 25, 2011.  The Veteran's service connected ischemic heart disease, status post coronary artery bypass graft (following an initial 100 percent assigned for the three months following hospital admission for surgery) has been rated 10 percent from August 1, 2011, and 30 percent from November 30, 2011, under 38 C.F.R. § 4.104, Diagnostic Code 7005 (coronary artery disease) and 7017 (coronary bypass surgery).  

Under those codes, the criteria for a 10 percent rating are a workload of greater than 7 METs but not greater than 10 METs with dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  The criteria for a 30 percent rating are a workload of greater than 5 METs but not greater than 7 METs with dyspnea, fatigue, angina, dizziness, or syncope; or where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  The criteria for a 60 percent rating are more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs with dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  There is no other potentially applicable diagnostic code.

Analysis

A VA examination was conducted in May 2011.  Echocardiogram at that time showed left ventricular systolic function was preserved, with an ejection fraction of 60 percent.  There was normal wall thickness and cardiac chamber sizes.  The examiner noted mild functional limitations.  There was no reported dyspnea at rest, but dyspnea with exertion was noted as secondary to COPD.  There was no reported dizziness or syncope.  There was no history of congestive heart failure.  The Veteran reported occasional angina.  Fatigue was noted to be multifactorial by etiology.  The examiner stated that METs assessment was limited by comorbid conditions/COPD, and that "estimation of METs is more accurately measured by obtaining left ventricular ejection fraction."

A stress test on November 30, 2011 showed a METs level of 7.0.    

Before November 30, 2011, the record does not contain METs testing results.  The May 2011 VA examiner stated that the Veteran's left ventricular systolic function was preserved with a 60 percent ejection fraction, and mild functional limitations.  In the absence of evidence of cardiac hypertrophy or dilatation, the alternate criteria for the next higher rating under Diagnostic Codes7005 and 7017 were not met.

As of November 30, 2011, the Veteran had a workload of 7 METs which is contemplated by the 30 percent rating assigned from that date.  The workload of 7 METs does not more nearly approximate or equate to the a workload of greater than 3 METs but not greater than 5 METs with dyspnea, fatigue, angina, dizziness, or syncope, the criteria for the next higher rating under Diagnostic Code7005.  Also, in the absence of evidence of acute congestive heart failure or left ventricular dysfunction with an ejection fraction of 30 to 50 percent, the alternate criteria for the next higher rating under either Diagnostic Code7005 or 7017 have not been met.  

Although a rating higher than 30 percent has not been shown, the Board finds that the 30 percent rating based on the November 30, 2011 stress test should be made effective August 1, 2011-the date after the initial 100 percent rating.  No METs level was recorded showing any other level prior to that test.  There is no reason to assume the Veteran's METs level would have been significantly less a few months before.  Thus, resolving reasonable doubt in his favor, the Board finds concludes that a 30 percent rating, but no higher, is warranted from August 1, 2011.  

As the preponderance of the evidence is against an even higher initial rating at anytime during the appeal, the benefit-of-the-doubt standard of proof does not further apply.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the disability levels and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned ratings are adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Comparing the Veteran's disability level and symptomatology to the Rating Schedule, the degree of disability is encompassed by the applicable Diagnostic Codes for the Veteran's heart condition, which consider symptomatology such as dyspnea, fatigue, angina, and syncope, as well as the measurable METs workloads and ejection fractions.  In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  For this reason, referral for an extraschedular rating is not warranted under 38 C.F.R. § 3.321(b)(1).


ORDER

Service connection for shrapnel wound residuals, left eye, is granted.

Service connection for a cervical spine disability is denied.

Service connection for a respiratory disorder is denied.

Effective August 1, 2011, a 30 percent rating for ischemic heart disease, status post coronary artery bypass graft, is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial disability rating in excess of 30 percent for ischemic heart disease, status post coronary artery bypass graft, is denied.


REMAND

The Board finds it necessary to remand the remaining claims on appeal for additional development.  

The Veteran contends that he has lumbar radiculopathy in the lower extremities.  He is currently service connected for degenerative disc disease of the lumbar spine.

As to whether the Veteran currently has lumbar radiculopathy, a September 2012 VA examination of the lumbar spine seems clear.  The examiner provided a diagnosis of lumbar spine degenerative disc disease (DDD) without radiculopathy.  Examination showed normal reflexes, full strength, and no muscle atrophy of the lower extremities.  Sensory examination was normal and straight leg raising test was negative.  The examiner specifically noted that the Veteran had no signs or symptoms of radiculopathy and no other neurological abnormalities.

The examiner noted a history of a private November 2008 CT scan of the lumbar spine and the impression from that report.  However, at that time, the private physician provided an assessment of lumbar radiculopathy in addition to DDD.  Despite the results of the September 2012 VA examination, the Veteran maintains that he does in fact have radiculopathy affecting the lower extremities.  Given the divergent findings, the Board finds that another VA examination is warranted to more definitively determine whether the Veteran presently has the claimed disability, or has had the disability during the pendency of the claim.  See McClain, 21 Vet. App. at 321 (2007) (holding that the current disability element of a service connection claim is satisfied when a claimant has a disability at the time a claim is filed or during the pendency of the claim even though the claimed disability resolves prior to VA's adjudication of the claim).

The Veteran contends that he injured his right hip in a fall from a helicopter during service.  The service treatment records do not show any complaints or findings related to the right hip.  In May 2001, the Veteran was seen with right hip pain.  X-ray showed no evidence of fracture or dislocation; no lytic or blastic lesions were noted; mild joint space narrowing was identified in the superolateral aspect.  In August 2005, hip arthralgia was noted, and in February 2008 suspected degenerative joint disease of the right hip was noted.

The Veteran is competent to report that he injured his hip during service.  To date, no VA examination of the right hip has been conducted.  Because the evidence reflects that the Veteran experiences recurrent symptoms of the right hip pain, and there is at least an indication that the symptoms are linked to an inservice incident, the Board finds that the claim must be remanded to afford the Veteran a VA examination.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran contends that he has a psychiatric disorder that is related to service or to a service connected disability.  A VA outpatient record in November 2011 noted adjustment disorder with depressed mood.  A PTSD screening was negative.  A July 2012 Vet Center record noted a diagnosis of posttraumatic stress disorder linked to traumatic experiences as a corpsman in Vietnam.  A September 2012 VA examiner found that a clinical diagnosis of PTSD was not warranted and that the Veteran's symptoms of anxiety were transient in nature and expectable reactions to stressful life situations.  A private clinical psychologist provided an opinion in August 2014 that the Veteran had a mood disorder secondary to medical conditions (the service connected disabilities of ischemic heart disease and lumbar DDD).  

The evidence raises the question of whether secondary service connection for a psychiatric disorder is warranted.  The Veteran must be provided notice of the criteria for establishing secondary service connection.  Further, in light of the conflicting medical evidence of record, the Board finds that it is necessary to obtain a more comprehensive psychiatric examination.

Accordingly, these issues are REMANDED for the following actions:

1.  Provide the Veteran with an updated notice letter to include the criteria for establishing secondary service connection for a psychiatric disorder and lumbar radiculopathy.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to address whether he has lumbar radiculopathy.  The examiner must be given full access to the Veteran's complete VA electronic file.

All necessary tests and studies should be conducted.  The examiner should determine whether the Veteran does in fact have lumbar radiculopathy.  The findings and assessment following the November 2008 CT scan must be addressed.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Schedule the Veteran for an appropriate VA examination to address the nature and etiology of his claimed right hip disability.  The examiner must be given full access to the Veteran's complete VA electronic file.

All necessary tests and studies should be conducted.  After examining the Veteran, the examiner must identify the Veteran's right hip disability and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any identified right hip disability had its clinical onset during, or are otherwise related to, the Veteran's active military service, including his report of a fall from a helicopter.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Schedule the Veteran for a VA psychiatric examination with a psychiatrist to determine whether any current psychiatric disorder is related to service or his service-connected disabilities.  The electronic claim file must be made available to and be reviewed by the examiner in conjunction with the examination. 

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found, to include any mood disorder or PTSD.  If the Veteran is shown to have PTSD, the examiner must specifically indicate which stressor from which that diagnosis stems.

The examiner should specifically list all psychiatric disorders found in the VA treatment records.  The examiner should then indicate whether such disorders are present at the time of the examination, and if not, whether those disorders have resolved or whether such were mis-diagnosed or inappropriately diagnosed previously in the record.

Thereafter, the examiner should opine as to the following:

(a) For each psychiatric disorder found, the examiner should render an opinion regarding whether each disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service.

(b) Then, the examiner should render an opinion whether each more likely, less likely, or at least as likely as not is due to or caused by the Veteran's service-connected disabilities of ischemic heart disease, status post coronary artery bypass graft, and DDD of the lumbar spine.

(c) Finally, the examiner should render an opinion regarding whether each has been aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected disabilities. 

If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

The examiner should also discuss symptoms experienced during and after discharge from service and/or since onset, lay and medical evidence with regard to continuity of symptomatology since discharge from service and/or since onset, and any other lay statements with regard to the development of psychiatric disorder(s) and how such statements comport with generally accepted medical norms.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement to service connection must be set forth in detail.

The examiner should additionally discuss the July 2012 Vet Center record, the September 2012 VA examination, and the August 2014 private psychologist's opinion.  

All opinions must be accompanied by a clear rationale.  

5.  Finally, readjudicate the claims remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


